Mr. Justice Teller
delivered the opinion of the court.
Defendant in error sued plaintiff in error in the County Court to recover for money loaned the defendant, and a verdict was returned for the plaintiff. A new trial having been granted because of a mistake in the computation of interest, plaintiff again prevailed and had judgment. Defendant having taken the cause to the district court on *504appeal, plaintiff again had judgment. This cause is now here on error.
The only error urged, is that the trial court denied defendant’s motion for an instructed verdict in his favor.
The plaintiff testified that he loaned the money to the defendant by a check drawn to his order, and in accordance with an agreement to make the loan. The check was endorsed by and paid to the Walker Manufacturing Company, a corporation controlled by defendant and his family. Plaintiff’s testimony is corroborated by one Southard who testified, also, that he turned the check over to defendant, who was interested with the witness in the transaction for which the loan was obtained.
There was abundant evidence to justify the submission of the case to the jury, and to sustain the verdict for plaintiff.
The judgment is accordingly affirmed.
Mr. Chief Justice Garrigues and Mr. Justice Burke concur.